DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of Applicant’s arguments, see pages 9-10, filed December 20, 2021, the Drawing Objection is withdrawn.
Specification
The Amendment to the Specification is acceptable and will be entered. 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed December 20, 2021, with respect to Claims 4 and 7-9 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 4 and 7-9  has been withdrawn. 
Applicant’s arguments, see pages 9-10, filed December 20, 2021, with respect to Claims 1, 3, and 5 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1, 3, and 5  has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Gedeon on March 21, 2022.

The application has been amended as follows: 
Please cancel Claims 6 and 9.  

These claims are being cancelled because, after the incorporation of Claim 2 into Claim 1 and the amendment to Claim 6 to make it dependent on Claim 1, Claims 6 and 9 have the exact same scope of Claims 3 and 8.  

Claims 1, 3-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a crane control system and method that include the combination of, inter alia:
a crane located on a quay having one end of a girder part projecting to a sea side and another end projecting to a land side,
a relay mounting platform that is located at a center portion of the girder part for temporarily supporting containers, the relay mounting platform being vertically and/or horizontally movable;
a land-side cargo handling device,
a sea-side cargo handling device, and
a crane control system including:
a position acquisition device which acquires current positions of the land-side cargo handling device, the sea-side cargo handling device, and the transportation vehicle; and 
a control device which is connected to the sea-side cargo handling device, the land-side cargo handling device, the relay mounting platform, and the position acquisition device, 
a vehicle stop position and a cargo handling position have been set in the control device in advance, and 
the crane control system is configured such that when the control device predicts that a standby time will occur in a container handling operation by one cargo handling device among the land-side cargo handling device and the sea-side cargo handling device based on the set vehicle stop position, the set cargo handling position, and the current positions of the land-side cargo handling device, the sea-side cargo handling device, and the transportation vehicle acquired by the position acquisition device, the control device performs control that moves the relay mounting platform to a position which equalizes a cycle time of the container handling operation by the one cargo handling device including the predicted standby time and a cycle time of the container handling operation by the other cargo handling device with each other, and 
wherein the crane control system is configured such that the control device performs control that calculates an assumed position which equalizes an assumed land-side cycle time of the container handling operation by the land-side cargo handling device and an assumed sea- side cycle time of the container handling operation by the sea-side cargo handling device with each other based on the set vehicle stop position and the set cargo handling position, and predicts the standby time based on the calculated assumed position and the current positions of the land-side cargo handling device, the sea-side cargo handling device, and the transportation vehicle acquired by the position acquisition device on an assumption that the relay mounting platform is present at the assumed position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652